As filed with the Securities and Exchange Commission on December 9, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21963 City National Rochdale High Yield Alternative Strategies Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. City National Rochdale High Yield Alternative Strategies Fund LLC City National Rochdale High Yield Alternative Strategies Fund TEI LLC Semi-Annual Report September 30, 2013 Dear Fellow Shareholders, The City National Rochdale High Yield Alternative Strategies Fund LLC (“Taxable Fund”) and Rochdale High Yield Alternative Strategies Fund TEI LLC (“TEI Fund”), (collectively “RHYAS”) seek to diversify clients’ traditional stock and bond only portfolios through inclusion of alternative strategies focusing on the fixed income markets.For the six months ended September 30, 2013, the Taxable Fund returned +1.34% and the TEI Fund returned +1.24% as well.The new benchmark of this strategy comprises a 50% weight in the Barclays U.S. Corporate High Yield and a 50% weight in the Credit Suisse Leveraged Loan Index.The strategy benchmark returned +1.33% over the previous six months.The S&P 500 equity index returned +8.31% over the same period. We are pleased with the initial stage of performance as May/June 2013 was a very difficult period to navigate fixed income markets with interest rates climbing dramatically based on the fear of the Federal Reserve tapering the monthly bond purchasing program known as Quantitative Easing.The 10 year Treasury Note began the month of May yielding 1.64%, and ended the month of June yielding 2.48%.Due to the inverse relationships between prices and interest rates, we feel this was a beneficial initial test for the portfolio.The strategy returned -1.03% during the May/June time period, and the benchmark returned -1.76% during the same two month time period. Over the past six months we transitioned the investment objective of the Fund to focus on unique investment opportunities in less liquid Fixed Income instruments, typically unavailable in a mutual fund structure.Specifically, the Fund’s targeted investments include Collateralized Loan Obligations, Residential Mortgage Backed Securities and Distressed Debt/Asset Backed Securities.Based on our long term capital market assumptions, we anticipate greater risk/return versus traditional High Yield Fixed Income and look to generate high current income with an initial targeted yield of 6% to 8%, and total return target of 8% to 10%, after all fees and expenses. City National Rochdale High Yield Alternative Strategies Fund seeks to generate high current income through the use of non-traditional fixed income investments by focusing on a limited amount of investment strategies.As we orient the strategy to capture attractive opportunities in the high yield asset classes, our focus is on a limited set of these managers who target greater income yield.We believe the new strategy can complement an existing portfolio in one of two ways: first, as a fixed income replacement providing higher yields than traditional fixed income with commensurate higher 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com volatility, and second, as a supplement to a portion of an equity allocation with similar volatility expectations. By reducing a portfolio’s Equity exposure it can serve as a risk stabilizer or by reducing Fixed Income exposure it can serve as a return enhancer, while providing greater asset class diversification in either situation. Additionally, shareholders will benefit from a regular distribution of yield (semi-annual, commencing in 2014), and we feel in this low interest rate environment, the demands of our clients will be accommodated. Outlook While we believe the U.S. economy is continuing to expand and key drivers of growth are evident, the current low-rate monetary policy environment remains a key pillar of support for the market.As a firm we expect Fed tapering to begin in 2014, but also see short-term rates anchored at low levels and the Federal Reserve remaining highly accommodative to the low interest rate environment.Backed by an unprecedented central bank easing, solid credit conditions of corporate issues have made investors confident in moving lower in credit quality to increase portfolio yield.Improvement in the financial health of the underlying debt issuers and strengthening balance sheets of U.S. corporations lead us to continue to favor these types of fixed income instruments. While we see High Yield spreads being attractive on an absolute basis, on a relative basis they are below the long-term average.With yield to maturity projections in the current market so low, this leaves few options in the Core Fixed market to generate a high level of income. For those investors willing to take on the higher risk in return for higher yield, we believe City National Rochdale High Yield Alternative Strategies Fund is an appropriate addition to client portfolios.Many of the managers in this strategy have structured the investment to benefit from a rising rate environment through re-investment opportunities, or themes based on valuation of distressed assets. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF® Chief Executive Officer & President Rochdale Investment Management LLC 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com Important Disclosures The performance returns presented may contain figures estimated by the underlying manager which, if subsequently revised by the underlying manager, may change the returns indicated for the applicable period. The unsubsidized total annual fund operating expense ratio for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is 3.37% and 3.16%, respectively. Cumulative Return at POP (Public Offering Price, reflecting maximum front end sales charge of 2.00%) since inception of July 1, 2007 for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is -6.71% and -7.37%, respectively. Performance quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9888. An investor should consider carefully the Funds’ investment objectives, risks, charges, and expenses. The prospectus contains this and other important information about the investment company, and it may be obtained by calling 800-245-9888. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for City National Rochdale LLC, 570 Lexington Avenue, New York, NY 10022. The views expressed herein represent the opinions of City National Rochdale LLC and are subject to change without notice at anytime. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. Hedge fund investments are speculative and may entail substantial risks. Investing in small and medium-size companies may carry additional risks such as limited liquidity and increased volatility. Investing in international companies carries risks such as currency fluctuation, interest rate fluctuation, and economic and political instability.Short sales may increase volatility and potential for loss. As with all investments, there is no guarantee that investment objectives will be met. City National Rochdale LLC, its affiliated companies, or their respective shareholders, directors, officers and/or employees may have long or short positions in the securities discussed herein. 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com City National Rochdale High Yield Alternative Strategies Fund LLC Financial Statements September 30, 2013 City National Rochdale High Yield Alternative Strategies Fund LLC Financial Statements September 30, 2013 TABLE OF CONTENTS City National Rochdale High Yield Alternative Strategies Fund LLC Page Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Notes to Financial Statements 6 - 11 Financial Highlights 12 City National Rochdale High Yield Alternative Strategies Master Fund LLC Page Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 7 Notes to Financial Statements 8 - 17 Financial Highlights
